Citation Nr: 0018793	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death or under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1972 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from An August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in July 1998, at the age of 49.  The 
immediate cause of death was pleural effusion due to hepatic 
encephalopathy as a consequence of hepatitis C infection with 
liver cirrhosis.  Paranoid schizophrenia was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

3.  The veteran's only service connected disability was 
paranoid schizophrenia.

4.  There is no competent medical evidence of hepatitis 
infection, surgery, or blood transfusions during the 
veteran's active military service.

5.  There is no medical opinion linking the veteran's fatal 
hepatitis C with his service-connected paranoid schizophrenia 
or his active military service.

6.  The fatal hepatitis C was not the result of disease or 
injury incurred or aggravated in the line of duty during the 
veteran's active military service.

7.  The service-connected disabilities did not make the 
veteran less able to resist the fatal hepatitis C or in any 
way hasten his death.

8.  The veteran was not in receipt of or entitled to a total 
disability rating for service connected schizophrenia for a 
period of 10 years prior to his death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 is not warranted.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1310, 1318, 5107(a) (West 
1991); 38 C.F.R. §§ 3.301, 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of Death

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (1999).

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1999).  

In this case, the death certificate shows that the veteran 
died in July 1998, at the age of 49.  No autopsy was 
conducted.  The immediate cause of death was listed as 
pleural effusion due to hepatic encephalopathy as a 
consequence of hepatitis C infection with liver cirrhosis.  
Paranoid schizophrenia was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  During the veteran's lifetime, service 
connection was granted for paranoid schizophrenia effective 
from the date of discharge from service.  Most recently his 
schizophrenia was rated as 100 percent disabling effective 
from May 1992.

The competent medical evidence of record reveals that the 
veteran was hospitalized shortly after his separation from 
military service with a diagnosis of paranoid schizophrenia.  
He has been service-connected for his schizophrenia ever 
since.  Subsequently, the veteran required continuing 
treatment for this service-connected disability.  VA medical 
records reveal multiple hospitalization for schizophrenia 
over the years.  However, there is no competent medical 
evidence of record that in any way links the veteran's fatal 
hepatitis C to his service-connected schizophrenia.  

The appellant claims that service connection for the cause of 
the veteran's death is warranted because his service-
connected schizophrenia was a "contributory / secondary" 
cause of death.  This is not supported by the medical 
evidence of record.  While paranoid schizophrenia is listed 
on the veteran's death certificate, it did not contribute 
substantially or materially that it combined to cause death.  
The report of the veteran's terminal hospitalization is of 
record.  This report reveals that the veteran required 
hospitalization for complications resulting from his 
hepatitis C infection with liver cirrhosis.  The veteran's 
schizophrenia is referred to only in the medical history and 
the narrative does not indicate that the schizophrenia in any 
way contributed to the veteran's death.  In the large volume 
of medical evidence of record there is no indication that the 
veteran's hepatitis C was related to, or caused by, his 
service-connected schizophrenia.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
hepatitis C with liver cirrhosis, may be service-connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1999).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  Generally, competent medical 
evidence is required to meet each of the three elements.  
However, for the second element the kind of evidence needed 
to make a claim well grounded depends upon the types of 
issues presented by a claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93. Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  

In the present case the evidence of record clearly reveals 
that the veteran died as a result of the progression of his 
hepatitis C infection.  The Board understands that hepatitis 
C is a disease which is problematic.  Prior to the early 
1990s there was no medical test which would confirm hepatitis 
C infection.  A June 1992 VA hospital summary includes the 
diagnosis "hepatocellular disease of unknown origin."  The 
first actual diagnosis of hepatitis C was made in April 1993; 
a VA treatment record reveals that laboratory tests were 
conducted and that the veteran had "positive hepatitis C 
anti-body."  Subsequent to this the veteran carried the 
diagnosis of chronic hepatitis C.  However, there is some 
evidence that the veteran may have used illegal drugs 
intravenously during service.  Given the problem of 
determining the time of onset of hepatitis C, the Board finds 
that this is sufficient evidence of a nexus with service to 
constitute a well-grounded claim.

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's period of 
military service.  There is no indication of hepatitis or any 
liver disorder during service.  Also, there is absolutely no 
indication that the veteran had any surgery or blood 
transfusions during service.  

The RO has obtained a large volume of VA medical treatment 
records.  These records reveal treatment for the veteran's 
service-connected paranoid schizophrenia at VA medical 
facilities.  These records also do not indicate that the 
veteran had any surgery or blood transfusions at VA medical 
facilities.  However, the medical history provided in the 
veteran's VA medical treatment records is informative.  An 
August 1988 treatment record reveals that the veteran worked 
daily as a truck driver and that "sometimes he takes 'street 
drugs' to stay awake while driving."  An August 1994 VA 
medical center (VAMC) discharge summary notes a history 
stating "while in service he had a long history of abuse of 
different kinds of drugs including heroin, LSD, cocaine, and 
crystal amphetamines."  This same history was noted again 
during a January 1995 hospitalization.  

There is no competent medical evidence that relates the 
veteran's fatal hepatitis C to his military service or to 
medical treatment by VA.  Rather, the medical evidence of 
record suggests that the cause of the veteran's hepatitis C 
was his abuse of intervenous drugs.  There is evidence that 
this abuse occurred both during and after military service.  
Drug abuse during service constitutes willful misconduct, and 
service connection may be granted for a cause of death which 
was incurred or aggravated in the line of duty and not the 
result of the veteran's abuse of drugs.  38 C.F.R. § 3.301(a) 
(1999).

The Board has thoroughly reviewed the claims file.  However, 
we find that the preponderance of the evidence is against a 
finding that the veteran's death was related an incident of 
military service in the line of duty.  

II.  DIC under 38 U.S.C. § 1318

The appellant also asserts that the veteran would have met 
the time requirements for her to receive dependency and 
indemnity compensation, if his disability had been properly 
rated.  

The applicable law and regulations state that benefits are 
payable to a surviving spouse as in the same manner as if the 
veteran's death is service connected when the veteran's death 
was not caused by his or her own willful misconduct; and the 
veteran was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).  

While the veteran was service-connected for schizophrenia 
effective from 1974, he was not rated as 100 percent disabled 
effective from May 1992.  While the veteran had discrete 
periods of hospitalization for his schizophrenia, the 
competent medical evidence in the form of VA treatment 
records reveals that, as recently as October 1990, the 
veteran was regularly employed and able to work and function 
normally with adequate treatment for his schizophrenia.  As 
such, the evidence of record does not support that the 
veteran was, or would have been entitled to be, continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death for his service-connected schizophrenia.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (1999).  Green v. Brown, 
10 Vet. App. 111 (1997); Carpenter v. Brown, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998).

Moreover, benefits are payable only if "the veteran's death 
was not caused by his or her own willful misconduct."  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).  As 
noted in section I above, the only apparent cause of the 
veteran's fatal hepatitis C infection that can be inferred 
from the medical evidence of record is the veteran's long 
history of abuse of intervenous drugs both during and after 
service.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

